Citation Nr: 0913385	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-17 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1976 to 
November 1978.

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

The Board notes that the Veteran initially requested a 
hearing before a Decision Review Officer (DRO) in connection 
with her claim.  However, she later agreed to an informal 
conference, held in February 2007, in lieu of a formal 
hearing.  Therefore, a hearing was not held in this matter.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy and 
the Veteran's reports of in-service stressors could not be 
corroborated by the evidence of record.

2.  The currently diagnosed PTSD was not shown to be causally 
related to service or any event or occurrence therein.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by, military service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 and West Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In this case, the Veteran's claim is, in part, premised upon 
an alleged in service personal assault.  As such, 38 C.F.R. § 
3.304(f)(3) requires VA to inform the Veteran that her 
claimed stressor could be corroborated using sources other 
than her service records or by evidence of behavior changes, 
and to provide her the opportunity to furnish such evidence.  

Here, the above cited notice requirements were satisfied by 
an August 2003 letter that was sent to the Veteran by the RO.  
In this letter, issued prior to the rating decision, the RO 
informed the Veteran of its duty to assist her in 
substantiating her claims under the VCAA and the effect of 
this duty upon her claims, as well as what information and 
evidence she was required to submit.  The letter also 
informed the Veteran that she could submit information such 
as private medical records and lay statements from people who 
witnessed the claimed traumatic events or whom had knowledge 
of her condition.  Additionally, the text of 38 C.F.R. § 
3.304(f) (3) was reproduced in a statement of the case (SOC) 
dated in April 2006, and the Veteran's claim was thereafter 
readjudicated in an supplemental statement of the case (SSOC) 
dated in May 2008 and in an SSOC dated in February 2009. 

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which the Court held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  In this case, a letter dated in March 2006 
adequately explained to the Veteran how ratings and effective 
dates are determined, and her claim was subsequently 
readjudicated in the May 2008 and the February 2009 SSOCs.  
In any event, any error in providing the notice required by 
Dingess is harmless in this case insofar as service 
connection is denied, hence no rating or effective date will 
be assigned with respect to this claimed condition.   

The Board therefore concludes that appropriate notice has 
been given in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record service treatment 
records, service personnel records, VA treatment records, a 
PTSD questionnaire submitted by the Veteran, and statements 
submitted by the Veteran and her representative.  Two VA 
examinations were provided in connection with this claim.  
The Veteran did not identify any private treatment for her 
PTSD.  The Board notes that the record indicates that the 
Veteran received worker's compensation benefits as a result 
of an injury that occurred in or around 1998 and was 
thereafter granted disability benefits by the Social Security 
Administration (SSA).  Although the Veteran's SSA file is not 
of record herein, there is no reasonable probability that SSA 
records, which post-date the Veteran's service by many years, 
could corroborate the Veteran's claimed in-service stressors.  
Hence SSA records would not be relevant to the issue on 
appeal.  See 38 C.F.R. § 3.159(c) (2).  The Board therefore 
finds that the VA satisfied its duty to assist. 

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge if all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), medical evidence linking current symptoms to an in 
service stressor, and credible supporting evidence that the 
claimed in service stressor actually occurred.  38 C.F.R. § 
3.304(f). 

The evidence necessary to establish that an in service 
stressor actually occurred depends upon whether the Veteran 
"engaged in combat with the enemy." 38 C.F.R. § 3.304(f); 
See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  If 
the evidence shows that the Veteran engaged in combat with 
the enemy or was a prisoner of war (POW) and the claimed 
stressor is related to those experiences, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, her lay testimony alone may establish the occurrence 
of the claimed in service stressor.  Id. 

If, however, the Veteran did not engage in combat with the 
enemy and was not a POW, or the claimed stressor is unrelated 
to the Veteran's combat or POW experiences, some evidence 
corroborating the Veteran's lay statements is required in 
order to establish that an in service stressor actually 
occurred.  

Furthermore, if the Veteran's PTSD claim is based on an in 
service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the incident.  38 C.F.R. 3.304(f)(3).  VA will not 
deny a PTSD claim based on such an assault without first 
advising the Veteran that evidence from other sources or 
evidence of behavior changes may constitute credible 
supporting evidence and allowing him the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  Id.

Also, there is an exception to the requirement for 
verification of an in-service stressor in cases where the 
Veteran was diagnosed with PTSD during service and the 
claimed stressor is related to that service.  In such cases, 
the Veteran's lay testimony alone may establish the 
occurrence of the claimed stressor, absent clear and 
convincing evidence to the contrary, provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 C.F.R. 
3.304(f)(1).

The Board reviewed the entire claims file.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that all of 
the evidence submitted by the Veteran or obtained on her 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

The Veteran claims that she has PTSD that is related to her 
active service.  In this case the Veteran served in peace 
time.  There is no record that the Veteran engaged in combat, 
nor does the Veteran claim that her PTSD is related to 
combat.  Rather, the Veteran claims that she experienced 
several in service stressors consisting of (1) unwanted 
sexual advances from men, including a cook and an instructor, 
which took place while the Veteran was in basic training; (2) 
unwanted sexual advances from a sergeant shortly after the 
Veteran arrived for duty in Germany; (3) a sexual assault by 
a civilian that took place shortly after the Veteran arrived 
in Germany; (4) sexual harassment and harassment related to 
the Veteran's marital status and pregnancy that took place 
after June 1978.  There is no evidence that the Veteran was 
diagnosed with PTSD, or any other mental disorder that would 
be recognized as PTSD using modern diagnostic criteria, while 
she was in service.  Rather, the Veteran was diagnosed with 
PTSD in or around 2004.  

Since the Veteran was not diagnosed with PTSD while in 
service, the Veteran's claimed stressors are unrelated to 
combat experiences, and the Veteran was not a prisoner of 
war, service connection for PTSD may not be granted under 
current regulatory authority absent evidence corroborating 
the Veteran's statements that the alleged in-service 
stressors actually occurred.  See 38 C.F.R. § 3.304(f).  The 
Board stresses that, unless a Veteran's claim falls within 
one of the exceptions to the stressor verification 
requirement set forth above, the cited regulation does not 
permit service-connection for PTSD to be premised solely upon 
a Veteran's lay testimony, regardless of his or her 
credibility.  Rather, other evidence must support the 
conclusion that the claimed stressor actually occurred.  

With respect to claims alleging personal assault, such 
corroboration may come from sources other than the Veteran's 
service records, such as records from law enforcement 
authorities; rape crisis centers; mental health counseling 
centers; hospitals or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of changes in behavior that may constitute credible 
evidence of the stressor include requests to be reassigned; 
deterioration of work performance; substance abuse; episodes 
of anxiety, depression, or panic attacks with no identifiable 
cause; or changes in economic or social behavior.   

In this case, the evidence of record does not corroborate 
that the claimed stressors actually occurred.  The Veteran 
did not submit any lay statements from witnesses, nor did she 
identify any sources of information that could corroborate 
the occurrence of her claimed stressors.  Rather, in a 
statement dated in May 2006, the Veteran stated that she did 
not report any of the incidents, nor did she tell anyone, 
even friends, what happened to her.  On other occasions she 
noted reporting the first instance to a superior and thought 
a report was to be filed, but she never heard anything.

The Veteran's service personnel records are unremarkable.  
There is no documentation of deteriorating work performance 
or unexplained behavioral changes.  While the Veteran did 
request to be released from active duty prior to the 
expiration of her term of service shortly after she married 
and became pregnant, there is no evidence that this early 
release was prompted by a traumatic event in service.  There 
is no evidence that the Veteran ever requested to be 
reassigned to another duty station. 

Likewise, the Veteran's service treatment records do not 
corroborate the occurrence of an in service stressor.  There 
is no documentation that the Veteran was treated for any 
mental disorder while in service.  While the Veteran had 
numerous physical complaints throughout her period of 
service, there is no indication of any sudden changes in the 
Veteran's health, no documentation of panic attacks or 
unexplained anxiety or depression, no documentation that the 
Veteran requested to be tested for sexually transmitted 
diseases, and no documentation that the Veteran reported that 
she sustained any injuries during a personal assault.  There 
is one mention of the Veteran being "emotionally 
overwrought" at an appointment related to a headache 
complaint in July 1978.  However, this is remote in time from 
the alleged personal assault, which the Veteran stated 
occurred shortly after she arrived in Germany in April 1977.  
The Veteran's claims of various instances of harassment span 
much of her time in service, and cannot be corroborated by a 
single instance of emotional distress noted in July 1978, 
especially as the Veteran did not identify any specific 
incident that she alleged took place at or around July 1978.

Similarly, while the Veteran was noted to be 27 pounds over 
applicable weight standards in August and September 1978, 
which could indicate sudden weight gain that might, in some 
circumstances, constitute a behavioral change indicative of 
the occurrence of a stressful event, under the circumstances 
of this case the Veteran's weight gain is insufficient to 
corroborate that her alleged stressors actually occurred.  
The Veteran stated on her Report of Medical History in May 
1976 that she recently lost weight.  Her entrance physical 
shows that, despite her recent weight loss, the Veteran 
required a waiver for her weight, which was 5 pounds in 
excess of the maximum allowed weight for her height, prior to 
her enlistment.  In November 1976, a notation of the 
Veteran's weight in her service treatment records indicates 
that she gained over 20 pounds since her entrance physical.  
Although her entrance physical is dated May 1976, the Veteran 
did not enter active service until October 1976.  Her weights 
that were recorded in August and September 1978 were similar 
to her weight as noted in November 1976.  Under these 
circumstances, the Veteran's weight gain does not corroborate 
her alleged stressors; the Veteran gained weight prior to the 
alleged personal assault in 1977, and possibly prior to even 
entering active duty.  Furthermore, the Veteran became 
pregnant at approximately the same time she was noted to be 
overweight in August 1978.  

The Veteran claims that her service treatment records show 
that she received a pregnancy test in early May 1977, which 
she claims corroborates the sexual assault which the Veteran 
alleges took place shortly after she arrived in Germany in 
April 1977.  The Veteran's service treatment record states 
only that she received an "HCG" urine test on May 5, 1977, 
shortly before being re-prescribed contraceptive pills to 
address complaints of abnormal menstruation.  An October 1977 
treatment record states that the Veteran reported that she 
always had problems with abnormal uterine bleeding.  
Furthermore, on an October 1977 questionnaire the Veteran 
indicated that she required contraceptive pills to regulate 
her menstrual cycle.  The Veteran's treatment records 
indicate that she was repeatedly treated for menstrual 
complaints during service, including prior to her arrival in 
Germany, and that she was prescribed contraceptive pills to 
address these concerns both prior to and after her arrival in 
Germany.  In light of these circumstances, a single notation 
that the Veteran was administered an HCG test is insufficient 
to corroborate the occurrence of a personal assault.

Since there is no evidence corroborating that the Veteran's 
in-service stressors actually occurred, service connection 
for PTSD must be denied. 

Furthermore, the Veteran was examined by VA twice; the Board 
notes that both of the examiners attributed the Veteran's 
PTSD symptoms to pre-service traumatic experiences.  At the 
first VA examination in August 2003, the Veteran reported 
that she was sexually abused by her adoptive father during 
her childhood for approximately 11 years.  She reported 
having nightmares a couple of times per month, which usually 
involved this childhood abuse.  The examiner concluded that 
the Veteran did not then meet the diagnostic criteria for 
PTSD.  However, the examiner stated that, to the extent the 
Veteran manifested PTSD features, those problems seemed to 
have originated in events that took place during her 
childhood.  

The Veteran was re-examined by VA in April 2007.  The 
examination report noted that the Veteran reported sexual 
abuse by her adoptive father on a nightly basis during her 
adolescent years.  The examiner diagnosed "PTSD secondary to 
childhood abuse and neglect."  The examiner stated that it 
was more likely than not that the Veteran's PTSD symptoms 
originated from childhood abuse and neglect.  The examiner 
also noted that, even assuming that behavioral changes during 
service could be identified, given the Veteran's history of 
significant pre-service trauma, her reports of multiple in-
service stressors, and her inability to place most of these 
stressors in a specific time frame, it would be difficult to 
relate any adjustment issues to in-service versus pre-service 
trauma. 

Additionally, the Veteran's VA treatment records also 
document that the Veteran reported significant pre-service 
trauma, including child abuse and neglect and childhood 
sexual abuse, and "multiple traumatic sexual assaults 
throughout life."  She reported experiencing nightmares 
about events that took place during her childhood from an 
early age.  

In statements submitted in February 2008 and July 2008, the 
Veteran and her representative alleged that, in light of the 
April 2007 report of examination, the Veteran's claim should 
be considered on the basis of aggravation of a pre-existing 
psychiatric disorder.  Service connection may be granted 
where the facts establish that a particular disability which 
pre-existed service was aggravated therein.  38 C.F.R. §  
3.303.  There is no evidence of aggravation in this case, 
because there is no evidence that the Veteran had PTSD prior 
to her service.  Although both VA examination reports stated 
that the Veteran experienced traumas prior to her service, 
there is no evidence that these traumas caused PTSD prior to 
service.  Rather, the evidence shows that the Veteran was not 
diagnosed with PTSD until in or around 2004.  Notably, at the 
August 2003 examination, the examiner determined that, at 
that time, the Veteran did not yet meet the diagnostic 
criteria for PTSD.  Subsequently, the Veteran was diagnosed 
with PTSD.  Since there is no evidence that the Veteran had 
PTSD prior to service, principles related to aggravation are 
inapplicable in this case.  

Moreover, while the Veteran and her representative both 
stated that the Veteran's PTSD was either caused or 
aggravated by events that occurred in service, there is no 
evidence that either of them possess the requisite training 
or credentials to diagnose the etiology of any medical 
condition.  See, e.g. Wallin v. West, 11 Vet. App. 509, 514 
(1998).  See also, e.g., Espiritu v. Derwinski,  2 Vet. App. 
492, 494-495 (1992).

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


